WALKER, J.
— This suit, in the nature of a criminal proceeding, was instituted by information in the *181St. Louis Court of Criminal Correction against the defendant for failing to comply with an act of the General Assembly (Laws 1913, p. 401) requiring foundries to provide for their workmen certain sanitary conveniences described in the act. Upon a trial the defendant was found guilty and fined fifty dollars, from which it appeals. The constitutionality of the act is assailed, hence our jurisdiction. The portion of the act necessary to he considered is as follows:
“Every corporation, company or person in this State engaged in operating any foundry in which ten or more men are employed is hereby required to provide suitable toilet rooms, containing washbowls or sinks provided with running water, hot and cold, water closets connection with running water and a suitable room or place wherein the men may change their clothes, said room to be directly connected with the foundry building, properly heated, ventilated and protected with a suitable locker or place to properly change his clothing or wearing apparel.”
The purpose of this statute is commendable. Primarily it is intended to improve the sanitary conditions under which a class of workmen labor. The nature of their employment, speaking from .the commonly accepted knowledge of the vocation they pursue, of which we are entitled to take notice, is such that it subjects those engaged in it to extreme changes of temperature, exposure to dirt and danger, and demands great endurance. Laborers thus environed are entitled to the utmost exercise of the State’s police power in their behalf, consonant with a reasonable interpretation of constitutional limitations. The enactment of laws of-the character here under review must be such as upon a fair analysis will not subject the State to the charge of bestowing a favor. “The State,” said a great commentator on constitutional law, “has no favors to bestow.” [Cooley’s Con. Lim (7 Ed.), p. 563.] Its pur*182pose wisely directed is, while legislating for the betterment of its citizens, to so frame its laws as to inflict no arbitrary discriminations nor confer any privileges no.t common to the class included within the law. In thus exercising its police power it must of necessity classify the objects of legislation, and in such classification a wide range of discretion is not improper. [Fidelity Mut. Life Assn. v. Mettler, 185 U. S. 308.] A law enacted for the common good is to. be liberally construed; and a like rule may, without violating the canons of construction, be applied within reasonable limitations to an enactment which extends only to a class.
In the construction of such a statute as we have here, certain well established rules are to be observed, to-wit: its enactment is accompanied by a presumption of validity, and the burden is on him who asserts to the contrary (Shohoney v. Railroad, 231 Mo. 131; State ex rel. v. Williams, 232 Mo. 56; State v. Parker Dist. Co., 236 Mo. 219; Miners’ Bank v. Clark, 252 Mo. 20); every reasonable intendment must be made in favor of the validity of the statute, and its unconstitutionality must appear beyond a reasonable doubt (Bledsoe v. Stallard, 250 Mo. 154; Board of Commissioners v. Peter, 253 Mo. 520; State v. Buente, 256 Mo. 227); nor will courts inquire into the wisdom or expediency which prompted the enactment of the statute; this is for the Legislature (State v. Smith, 233 Mo. 242; Ex parte Welborn, 237 Mo. 297).
It is contended that the act in question is special in its application in that it is said to arbitrarily and unjustly make one of the many forms of industrial activity the object of legislation and thereby except others of the same natural class from its provisions. The concrete contention is that foundries are by the act subjected to regulations from which other employers of labor are by exclusion exempted; that the act, to have met the constitutional requirement against special leg*183islation, should have been directed against “establishments” generally and not “foundries” particularly. This attempted generalization is too broad and would in its application render the law vague and indefinite. The word establishments means nothing more colloquially or legally than the word institutions. [Trustees, of Academy v. Bohler, 80 Ga. 159.] It is usually applied to concerns of a public nature and frequently includes the places where they are conducted as well as the physical things connected therewith. [Lane v. Smythe, 46 N. J. Eq. 443; Boon v. Moss, 70 N. Y. 465.] In the vernacular of the early French settlers of this State the word “establishment,” the same as our English word establishment, meant nothing more than is implied by the word settlement. [Dent v. Bingham, 8 Mo. l. c. 596.] It is evident, therefore, that the word sought to be substituted for the word foundries, under the contention of appellant, if construed either according to its ordinary meaning or as judicially defined, would fail on account of its generality to effect the purpose intended by the act. Nor is this all. If the act was thus generalized it could not with certainty, such as is required of a criminal statute, he made applicable to any form of industrial activity and as a consequence it would be rendered nugatory. Further heeding the contention of defendant, it is said the act contains an arbitrary classification, by which is meant one not based on such a difference in the situation and circumstances of the subjects classified as to render it necessary and proper to enact legislation in regard thereto. [State ex rel. v. Cooley, 56 Minn. 550.]
Foundries are said by the courts to he works for the casting of metals. [Benedict v. New Orleans, 44 La. Ann. 793.] Thus defined they cannot either in technical terms or popular parlance he considered as a subdivision of the general term factories or manufactories, and hence they constitute a class within themselves. Thus classified, we find that the conditions and circumstances *184under which, foundry men work are different fr-om those of other workmen, and that such difference is sufficient to authorize the enactment of a law in the exercise of the State’s police power to ameliorate their condition. The act, under this state of facts, cannot he said to create an arbitrary classification and is not subject to criticism as á special law.
There runs through the history of our legislation a well marked line of acts regulating the conditions of labor in different vocations. Many of these have received judicial sanction. Note the following: Fixing the maximum amount of damages that may he recovered for the wrongful death of a miner, different from that allowed for the death of another under the general law (Hamman v. Central C. & C. Co., 156 Mo. 232); requiring screens to he built around vestibules of electric cars for the protection of motormen — no such protection' afforded cars having other motive power1 than electricity (State v. Whitaker, 160 Mo. 59); imposing a burden upon railroad companies in regard to their employees not required of other common carriers or employers (Powell v. Sherwood, 162 Mo. 605); an ordinance of the city of St. Louis exempting keepers of meat shops from the statutory provisions of the Sunday law by authorizing them to keep open until nine o ’clock in the morning of that day (St. Louis v. DeLassus, 205 Mo. 578).
We point to these precedents not as necessary to establish the validity of the act in question; this has been done by determining the meaning of its terms and the legislative intent in its enactment. The precedents, however, serve the purpose of emphasizing the rule that exceptions founded on reason may be made in an act to a general statute or ordinance without infringing the constitutional inhibition against special legislation.
From all that has been said the judgment of the •trial court should he affirmed and it is so ordered.
All concur.